 



Exhibit 10.01

STOCK EQUIVALENT PLAN
FOR NON-EMPLOYEE DIRECTORS OF
XCEL ENERGY INC.

(As Amended and Restated Effective January 1, 2001)

ARTICLE I

PURPOSE, DEFINITIONS AND GENERAL PROVISIONS

1.1. Purpose. The purposes of this Plan are: (a) to cause a portion of the
compensation of each non-employee director of Xcel Energy Inc. (“Xcel”) to be
paid in equivalents of common stock of the Company; and (b) to permit each
director to defer receipt of all or a portion of his/her retainer, board or
committee meeting fees.

1.2. Definitions.



  (a)   "Award” shall mean the amount, expressed either in dollars of
Compensation or in Stock Equivalents, that will be credited to a Participant on
an Award Date. The term “Award” includes Conversion Awards, Deferral Awards and
Discretionary Awards.     (b)   "Award Date” shall mean the date an Award is to
be credited to a Participant.     (c)   "Board” shall mean the Board of
Directors of the Company.     (d)   "Beneficiary” shall mean the person or
persons (including, without limitation, the trustees of any testamentary or
inter vivos trust,) designated from time to time in writing by a Participant to
receive payments under the Plan after the death of such Participant, or, in the
absence of any such designation or in the event that such designated persons or
person shall predecease such Participant, or shall not be in existence or shall
otherwise be unable to receive such payments, the person or persons designated
under such Director’s last will and testament or, in the absence of such
designation, to the Participant’s estate.

 



--------------------------------------------------------------------------------



 





  (e)   "Committee” shall mean those management members of the Company, namely
the Chairman of the Board, President, Chief Financial Officer and Corporate
Secretary, who administer the Plan, provided all such persons are not eligible
to participate in the Plan. All decisions by the Committee shall be by simple
majority and the decisions will be final.     (f)   "Company” shall mean Xcel
Energy Inc., a Minnesota corporation, and any successor thereof.     (g)  
"Compensation” shall mean payments which the Director receives from the Company
for services as a member of its Board of Directors. Such payments may include
directors’ retainers, board meeting fees and committee meeting fees, but shall
exclude direct reimbursement of expenses.     (h)   "Conversion Award” shall
mean a one-time Award made to a Director in lieu of benefits earned by that
Director under the Xcel Energy Inc. Retirement Plan for Non-Employee Directors,
pursuant to an election described in Section 1.5 hereof.     (i)   "Deferral
Award” shall mean an Award made pursuant to a deferral election described in
Section 1.4 hereof.     (j)   "Director” shall mean any member of the Board of
Directors of the Company who is not an employee of the Company.     (k)  
"Discretionary Award” shall mean an Award made at the sole discretion of the
Board pursuant to Section 1.3 of this Plan.     (l)   "Xcel Stock” shall mean
the common stock of the Company, par value $2.50 per share.     (m)  
"Participant” shall mean any Director who receives an Award.     (n)   "Plan”
shall mean the Stock Equivalent Plan for Non-Employee Directors of the Company,
as from time to time amended and in effect.     (o)   "Stock Account” shall mean
the account to which Awards are credited in the name of a Participant as
described in Section 2.2 of this Plan.     (p)   "Stock Equivalents” shall mean
the units, representing a like number of shares of Xcel Stock, that are credited
to a Director’s Stock Account under Sections 2.1 and 2.2 of this Plan.

2



--------------------------------------------------------------------------------



 





  (q)   "Termination of Service” shall mean the termination (by death,
retirement or otherwise) of a Participant’s service as a Director of the
Company.

1.3. Discretionary Awards. The amount and number of Discretionary Awards that
may be granted under this Plan is subject to the sole discretion of the Board
and shall be determined in the sole discretion of the Board. Each Award shall
contain such terms, restrictions and conditions as the Board may determine that
are not inconsistent with this Plan. Discretionary Awards shall be made in Stock
Equivalents or as a dollar amount, as determined in the sole discretion of the
Board.

1.4. Deferral Awards. In accordance with this Section, a Director may elect to
receive Deferral Awards in lieu of all or a portion of his/her Compensation by
filing with the Secretary of the Company an election in writing on a form
approved by the Committee. Deferral Awards shall be made as of the date such
Compensation would have been paid, in a dollar amount equal to the amount of
Compensation the Director has elected to defer. A deferral election with respect
to Compensation for a calendar year must be made prior to the beginning of that
calendar year. In the case of an individual who becomes a Director after the
first day of the calendar year, a deferral election must be made within 30 days
of the date such individual becomes a director. A deferral election shall
continue in effect until the Director’s Termination of Service or, if the
Director provides the Secretary of the Company with earlier written notice to
discontinue the deferral election, at the end of the calendar year in which such
written notice is received by the Secretary.

1.5. Conversion Awards. In lieu of all benefits otherwise payable under the Xcel
Energy Inc. Retirement Plan for Non-Employee Directors (“Retirement Plan”), any
Director elected to the Board prior to October 1, 1997 and serving on the Board
during the last quarter of 1997 may make a one-time election to receive a
Conversion Award under this Plan in a dollar amount equal to the sum of the
quarterly retainer payments the Director would have been entitled to receive
under the Retirement Plan if the Director’s service on the Board ended
December 31, 1997. Any such election must be made in writing on a form approved
by the Committee for that purpose, and shall be irrevocable. Any such election
will not be effective unless it is received by the Corporate Secretary on or
before December 31, 1997, and prior to termination of the Director’s service on
the Board. The Award Date for a Conversion Award under this Plan in satisfaction
of a Director’s conversion election shall be January 1, 1998.

3



--------------------------------------------------------------------------------



 



ARTICLE II

TREATMENT OF AWARDS

2.1. Stock Accounts. The Company shall establish on its books a Stock Account in
the name of each Participant accurately to reflect the Company’s liability to
each Participant who has received an Award. To this Stock Account shall be
credited Awards plus other items as described hereafter. Payments to a
Participant or Beneficiary following Termination of Service shall be debited to
the Stock Account. In addition, debits and credits to the Stock Account shall be
made in the manner provided hereafter. Despite the maintenance of such Stock
Account for each Participant, the Company’s obligation to make distributions
under the Plan shall be made from the Company’s general assets and property. The
Company may, in its sole discretion, establish a separate fund or account to
make payment to a Participant or Beneficiary hereunder. Whether the Company, in
its sole discretion, does establish such a fund or account, no Participant or
Beneficiary or any person shall have, under any circumstances, any interest
whatever in any particular property or assets of the Company by virtue of this
Plan.

2.2. Crediting of Awards. Awards in the form of Stock Equivalents shall be
credited to a Participant’s Stock Account. Awards in dollars shall also be
credited to a Participant’s Stock Account by converting the dollar amount of the
Award into Stock Equivalents equal to the number of shares of Xcel Stock, to
three decimal places, that could be purchased on the Award Date with the dollar
amount of such Award, at a price per share equal to the arithmetical mean of the
highest and lowest quoted selling prices on the New York Stock Exchange
Composite Tape for such day. If there are no sales on that day, such mean on the
next preceding day on which there are such sales shall be used.

2.3 Crediting of Dividends/Stock Splits.

     (a) On each date on which a dividend in cash or property is distributed by
the Company on shares of issued and outstanding Xcel Stock, the Stock Account of
a Participant shall be credited with Stock Equivalents as follows: (i) the
dollar amount of the fair market value of the cash or property so distributed
per share of issued and outstanding Xcel Stock shall be multiplied by the number
of Stock Equivalents (including fractions) in the Participant’s Stock Account on
the record date for such distribution; (ii) this dollar amount shall then be
converted into Stock Equivalents equal to the number of shares of Xcel Stock, to
three decimal places, that could be purchased on the payment date for such
distribution by dividing such dollar amount by a price per share equal to the
arithmetical mean of the highest and lowest quoted selling prices on the New
York Stock Exchange Composite Tape for such date, or, if there are no sales on
that date, such mean on the next preceding day on which there are such sales
shall be used.

4



--------------------------------------------------------------------------------



 



     (b) On each date on which a stock dividend or stock split is distributed
with respect to shares of Xcel Stock, a Participant’s Stock Account shall be
credited with the number of Stock Equivalents equal to the product of (x) the
number of shares which would have been distributed per share of issued and
outstanding Xcel Stock and (y) the number of Stock Equivalents (including
fractions) in the Participant’s Stock Account on the record date for such
distribution.

2.4 Conversion of Stock Equivalents. If the Company shall be a party to any
consolidation or merger or share exchange and, in connection with such
transaction, all or part of the outstanding shares of Xcel Stock shall be
changed into or exchanged for stock or other securities of any other entity or
the Company or cash or any other property, on the day immediately preceding the
effective date of such transaction, the Stock Equivalents in a Participant’s
Stock Account shall be converted into the appropriate number of stock
equivalents of such other entity.

2.5. Time of Payment of Awards.

     (a) Except as provided in Section 2.7, Awards shall not be payable to a
Participant prior to the Participant’s Termination of Service.

     (b) Upon Termination of Service, the portion of a Participant’s aggregate
account balance in his/her Stock Account that is attributable to any Conversion
Award and to any other Award credited to the Stock Account prior to December 31,
1997 shall be paid in a single distribution of Xcel Stock to the Participant
(or, in the event of the Participant’s death, his/her beneficiary) within
90 days after the date of Termination of Service.

     (c) Except as provided in subsections (d) and (e) below, the remainder of a
Participant’s Stock Account shall be paid in the manner selected by the
Participant from the distribution alternatives established by the Committee. A
Participant may only make one distribution election. For a Participant elected
to the Board prior to October 1, 1997, the distribution election shall be made
prior to January 1, 1998. For a Participant elected to the Board after
October 1, 1997, the distribution election shall be made within 60 days of
his/her election to the Board. The distribution election must be made in writing
on a form approved by the Committee. Once made, the distribution election shall
be irrevocable. A Participant’s distribution election shall apply only to the
portion of the Participant’s Stock Account that is attributable to Discretionary
Awards credited to the Participant’s Stock Account after the date on which the
distribution election is made and to Deferral Awards attributable entirely to
Compensation earned after the date of the election.

     (d) Any portion of a Participant’s Stock Account for which no distribution
election has been made shall be paid in a single distribution of Xcel Stock to
the Participant (or, in the event of the Participant’s death, his/her
beneficiary) within 90 days after the date of Termination of Service.

5



--------------------------------------------------------------------------------



 



     (e) Notwithstanding any of the preceding provisions of this Section 2.5,
any Participant whose Stock Account includes a portion that is attributable to a
Conversion Award may make a one-time irrevocable election no later than March
31, 2001, to have such portion paid in the manner elected by the Participant
from among the available optional forms approved by the Committee, provided such
election is made in writing on a form approved by the Committee that is received
by the Corporate Secretary no later than March 31, 2001, and provided further,
that such election shall be void and have no effect if the Participant’s
Termination of Service occurs prior to April 1, 2002. Notwithstanding any
election made by a Participant, in the event of a Participant’s death prior to
payment in full of a Participant’s Stock Account, the entire remaining balance
in the Participant’s Account shall be paid in a single distribution to the
Participant’s Beneficiary.

2.6. Form of Payment. Awards shall be payable to a Participant only as a
distribution of whole shares of Xcel Stock equal to the number of whole Stock
Equivalents credited to the Participant’s Stock Account, and cash for any
partial Stock Equivalents. The shares of Xcel Stock to be used for distribution
under this plan shall be shares purchased on the open market. In converting a
Participant’s partial Stock Equivalents in his/her Stock Account into cash for
payment purposes, such conversion shall be based on the then current market
value of the partial shares of Xcel Stock reflected in his/her Stock Account.
For purposes of the preceding sentence, market value shall be the arithmetical
mean between the highest and lowest quoted selling prices for Xcel Stock on the
New York Stock Exchange Composite Tape on the date immediately preceding the
payment date. If there are no sales on that day, then such mean on the next
preceding day on which there are such sales shall be used. Upon request, the
Company will reimburse a Participant for any expenses actually incurred by the
Participant for the sale of shares distributed to the Participant under this
Plan, provided such request and sale occur within one year after the Participant
receives the distribution.

2.7. Acceleration of Payments. In the event of a Participant’s disability, the
Committee, within its sole discretion, is empowered to accelerate the payment of
such Participant’s Stock Account balance to such Participant prior to
Termination of Service.

6



--------------------------------------------------------------------------------



 



ARTICLE III

OTHER PROVISIONS

3.1. Amendment or Termination. The Board of Directors may amend or terminate
this Plan at any time; provided, however, that no amendment or termination shall
adversely affect any prior Awards or rights under this Plan, and provided
further that no amendment may be made to the last sentence of Section 3.5
hereof.

3.2. Expenses. The expenses of administering the Plan shall be borne by the
Company, and shall not be charged against any Participant’s Awards.

3.3. Applicable Law. The provisions of the Plan shall be construed, administered
and enforced according to the laws of the State of Minnesota.

3.4. No Trust. No action by the Company, the Board or the Committee under this
Plan shall be construed as creating a trust, escrow or other secured or
segregated fund or other fiduciary relationship of any kind in favor of any
Participant, Beneficiary, or any other persons otherwise entitled to Awards. The
status of the Participant and Beneficiary with respect to any liabilities
assumed by the Company hereunder shall be solely those of unsecured creditors of
the Company. Any asset acquired or held by the Company in connection with
liabilities assumed by it hereunder, shall not be deemed to be held under any
trust, escrow or other secured or segregated fund or other fiduciary
relationship of any kind for the benefit of the Participant or Beneficiary or to
be security for the performance of the obligations of the Company, but shall be,
and remain, a general, unpledged, unrestricted asset of the Company at all times
subject to the claims of general creditors of the Company.

3.5. No Assignability and Successors. Neither the Participant nor any other
person shall acquire any right to or interest in any amount awarded to the
Participant, otherwise than by actual payment in accordance with the provisions
of this Plan, or have any power, voluntarily or involuntarily, to transfer,
assign, anticipate, pledge, mortgage or otherwise encumber, alienate or transfer
any rights hereunder in advance of any of the payments to be made pursuant to
this Plan or any portion thereof. The obligations of the Company hereunder shall
be binding upon any and all successors and assigns of the Company.

3.6. Withholding. The Company shall comply with all federal and state laws and
regulations with respect to the withholding, deposit and payment of any income
taxes relating to the payment of Awards under this Plan.

3.7. No Impact on Directorship. This Plan shall not be construed to confer any
right on the part of a Participant to be or remain a Director or to receive any,
or any particular rate of, Compensation.

7



--------------------------------------------------------------------------------



 



3.8. Interpretations. The Committee shall administer this Plan and shall have
discretionary authority to construe and interpret the terms of this Plan, and to
establish such rules and procedures for implementing the Plan as it deems
necessary or advisable. Interpretations of, and determinations related to, this
Plan made by the Committee in good faith, including any determinations or
calculations of Awards or Stock Account balances, shall be conclusive and
binding upon all parties; and the Company and the members of the Committee shall
not incur any liability to a Participant for any such interpretation or
determination so made or for any other action taken by it in connection with
this Plan.

3.9. Shareholder Rights. Directors shall not be deemed for any purpose to be or
have rights as shareholders of the Company with respect to any Stock Equivalents
credited to a Stock Account, until and unless a certificate for Xcel Stock is
issued upon distribution hereunder.

3.10. Securities Laws. Xcel Stock shall not be distributed to a Participant upon
distribution of his/her Stock Account unless the issuance complies with all
relevant provisions of law, including without limitation, (i) securities laws of
Minnesota or any other appropriate state, (ii) restrictions, if any, imposed by
the Securities Act of 1933 and the Securities Exchange Act of 1934 and rules and
regulations promulgated thereunder by the Securities & Exchange Commission
(“SEC”), (iii) rules of any stock exchange on which shares of Xcel Stock are
listed, and (iv) until the sale of such Xcel Stock has been registered with the
SEC.

8



--------------------------------------------------------------------------------



 



3.11. Effective Date. This Plan was first established and effective on April 23,
1996. This amended and restated Plan is effective as of January 1, 2001. Except
as otherwise specifically provided, payments to a Director whose service as a
Director ends prior to January 1, 2001, shall be determined under the terms of
the Plan as in effect when his/her service as a Director terminated (and not
under the terms of this amended and restated Plan).

      XCEL ENERGY INC

      /s/ James J. Howard


--------------------------------------------------------------------------------

James J. Howard
Chairman of the Board

9